Citation Nr: 9923109	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES
1. Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a skin disorder, to 
include skin disorder as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection was denied 
for prostate cancer and for a skin disorder, both of which 
were alleged to be residuals of exposure to Agent Orange.  


FINDINGS OF FACT

1.  Prostate cancer is not currently manifested.  

2.  A skin disorder for which Agent Orange exposure can be 
presumed is not shown.
3.  An inservice skin disorder is not shown; the post-service 
manifestation of a skin disorder, and specifically skin 
lesions and a subcutaneous mass, is not shown to be related 
to service.  


CONCLUSIONS OF LAW

1.  A claim for service connection for prostate cancer is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  A claim for service connection for skin disorders, to 
include a skin disorder as a residual of exposure to Agent 
Orange, is not well grounded.  38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.307 (a) (6).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Prostate Cancer

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 C.F.R. § 3.303 (1998); 38 U.S.C.A. 
§ 1110, 5107 (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  See also Caluza v. Brown, 7 Vet. 
App. 498 (1995); wherein the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court) held that a well-grounded claim 
requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  In the 
instant case, the medical evidence does not demonstrate that 
prostate cancer is currently manifested.  Since service 
connection cannot be granted for a disability that does not 
currently exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1993), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. at 81 (1990).  The kind of evidence needed to make 
a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  

However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet.App. 19 (1993).

In the instant case, VA medical records dated in 1981 and 
1983, to include the report of a 1981 VA examination, do not 
show that prostate cancer was identified.  In addition, more 
recent medical evidence and specifically 1996 and 1997 
outpatient records, indicate a diagnosis of prostatitis, not 
prostate cancer.  Since there is no medical evidence that 
suggests the presence of prostate cancer, the veteran's claim 
is not well grounded.  Moreover, in view of the absence of 
evidence indicating the presence of prostate cancer, the 
veteran's assertion that such cancer is a residual of Agent 
Orange exposure is irrelevant.

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for prostate cancer could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.  

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant 

has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  In the case at hand, the 
Board notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection for prostate cancer, at any time.

II.  Service Connection for a Skin Disorder, to Include a 
Skin Disorder as a Residual of Exposure to Agent Orange

The veteran contends that he manifests a skin disorder that 
is related to his active service, and which is specifically 
due to Agent Orange.  After a review of the record, the Board 
finds that his claim is not well grounded, and must be 
denied.  

As a preliminary matter, the Board notes that certain skin 
disorders are granted a statutory presumption of service 
connection in certain circumstances under the provisions of 
38 C.F.R. § 3.309(e) (1998), which relates to herbicide 
exposure during Vietnam service.  The Court has also held, 
however, that VA is obligated to consider all applicable 
statutes and regulations whereby service connection may be 
granted.  Combee v. Brown, 7 Vet. App. 193 (1994).  The Board 
will accordingly do so in this case.

The veteran's service medical records (SMRs) are devoid of 
any evidence of treatment for, or reference to, a skin 
disorder.  The report of a 1981 VA medical examination shows 
that his skin was deemed to be normal.  The evidence first 
shows the presence of a skin problem of any sort in December 
1996, a VA treatment record dated in that month notes the 
presence of skin lesions throughout 

the veteran's body, and a mass on his left arm.  In January 
1997, the veteran again had a mass on his left arm examined.  
Neither record indicates that a specific skin disorder was 
identified.  

The Board notes that even if, solely for the purposes of this 
discussion, it was to assume that the skin lesions or the 
subcutaneous mass from the veteran's left arm, shown in 
December 1996, represent the current manifestation of a skin 
disability, the veteran's claim of service connection for a 
skin disorder must nonetheless fail as not well grounded, 
inasmuch as the record is devoid of findings indicating 
either that a skin disorder had been manifested during 
service, or that there was a nexus between any current skin 
problem and that service.  In addition, the evidence does not 
show that a medical opinion has related any current skin 
disability to service; therefore; see 38 C.F.R. § 3.303 (d) 
(1998).  Accordingly, the Board must conclude that service 
connection, on the premise that a skin disability was either 
incurred in, or aggravated by, service, must be denied.  See 
Caluza, supra.

As noted above, the veteran has alleged that he has a skin 
disorder that is the product of exposure to an herbicide, and 
specifically Agent Orange, during his Vietnam service.  
Applicable statutory and regulatory provisions stipulate that 
certain skin disorders may be deemed to be the product of 
exposure to herbicides (Agent Orange) in certain 
circumstances.  38 C.F.R. § 3.309(e) (1998).  In the instant 
case, however, even again assuming that a skin disorder is 
currently manifested, the medical evidence does not show that 
the skin problems shown constitute one of the disorders 
identified in the regulation; therefore, the presumptions 
contained therein are not available in this instance.



ORDER
Service connection for prostate cancer is denied.  Service 
connection for a skin disorder, to include a skin disorder as 
a residual of Agent Orange, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

